DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/18/2022 has been entered. Claims 12-22 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 05/18/2022.


Response to Arguments
Applicant’s amendments, filed on 08/18/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JAGIELLA ET AL. (US 2015/0046125) (hereinafter “JAGIELLA”) in view of FRIES ET AL. (US 2015/0215321) (hereinafter “FRIES”), FRIEDRICH ET AL. (US 2006/0244565) (hereinafter “FRIEDRICH”).

With respect to Claim 12, JAGIELLA teaches:
reading unique identification information assigned to the field device via a static code using a reading and/or operating tool (See Para 0008, 0009, 0040, 0048; See Fig. 1); 
optically reading diagnostic information, which is stored in the field device, and which relates to at least one current and/or past event assigned to the field device, via a dynamic code generated by the field device using the reading and/or operating tool (See Para 0008, 0009, 0040, 0048; See Fig. 1); 
transmitting the identification and diagnostic information from the reading and/or operating tool to a cloud-based service platform (See Para 0008, 0009, 0040, 0048; See Fig. 1); 
transmitting device and/or application-specific information for remedying the event characterized by the diagnostic information from the cloud-based service platform to the reading and/or operating tool (See Para 0008, 0009, 0040, 0048; See Fig. 1). 
However JAGIELLA is silent to the language of:
remedying the event or effects of the event using the transmitted device-specific and/or application-specific information.
FRIEDRICH further teaches:
remedying the event or effects of the event using the transmitted device-specific and/or application-specific information (See Para 0014-0017, 0022, 0023; See Fig. 1).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JAGIELLA to include remedying the event or effects of the event using the transmitted device-specific and/or application-specific information.
One of ordinary skill in the art would have been motivated to modify JAGIELLA because it would be beneficial to improve servicing or maintenance processes.

With respect to Claim 13, JAGIELLA teaches:
wherein, in or via the cloud-based service platform, device-specific and/or application- specific information about the field device to be started up or serviced is compiled from several data sources (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 14, JAGIELLA teaches:
wherein the several data sources include a database of the cloud-based service platform, manufacturer-specific databases, customer-specific databases, and publicly accessible Internet databases (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 15, JAGIELLA teaches:
wherein at least one of the following device-specific and/or application-specific items of information is transmitted from the cloud-based service platform to the reading and/or operating tool in order to remedy the event indicated by the diagnostic information: 
device-specific history, production, and/or engineering data; parameters of the field device classified as critical; parameters of the process or application classified as critical in which the field device is installed; instructions for replacing a component of the field device and corresponding purchase options; instructions for replacing the field device and corresponding purchase options; instructions for contacting a service technician; and general service information (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 16, JAGIELLA teaches:
wherein a data matrix code, a QR code, or a barcode is used as the static code (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 17, FRIES further teaches:
wherein a flicker code or a 2-D flicker code is used as the dynamic code (See Para 0064-0067, 0069 flicker code).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JAGIELLA to include generating in the field device and displaying on a display of the field device a dynamic code containing information that which is stored in the field device; optically reading the diagnostic information from the dynamic code using the reading and/or operating tool, wherein the optical reading of the information is a unidirectional transmission of information from the field device to the reading and/or operating tool.
One of ordinary skill in the art would have been motivated to modify JAGIELLA because it would be beneficial to make misuse of the coded information difficult.  

With respect to Claim 18, JAGIELLA teaches:
wherein the static code and/or the dynamic code is/will be read out using the reading and/or operating tool equipped with image analysis software (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 19, JAGIELLA teaches:
wherein the static code is read out via a reading module for an RF-ID chip (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 20, JAGIELLA teaches:
wherein the reading and/or operating tool includes a handheld, a smartphone, a tablet, a mobile terminal, a laptop with a camera, or an operating tool specially developed for automation technology (See Para 0008, 0009, 0040, 0048; See Fig. 1).  

With respect to Claim 21, FRIES further teaches:
wherein the diagnostic information read out via the dynamic code is stored on the reading and/or operating tool if no communications connection to the service platform can be established (See Para 0064-0067, 0069 flicker code).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JAGIELLA to include generating in the field device and displaying on a display of the field device a dynamic code containing information that which is stored in the field device; optically reading the diagnostic information from the dynamic code using the reading and/or operating tool, wherein the optical reading of the information is a unidirectional transmission of information from the field device to the reading and/or operating tool.
One of ordinary skill in the art would have been motivated to modify JAGIELLA because it would be beneficial to make misuse of the coded information difficult.  

With respect to Claim 22, FRIES further teaches:
further comprising: enabling a communications channel between the field device and the reading and/or operating tool via the optical reading of the dynamic code (See Para 0064-0067, 0069 flicker code).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JAGIELLA to include generating in the field device and displaying on a display of the field device a dynamic code containing information that which is stored in the field device; optically reading the diagnostic information from the dynamic code using the reading and/or operating tool, wherein the optical reading of the information is a unidirectional transmission of information from the field device to the reading and/or operating tool.
One of ordinary skill in the art would have been motivated to modify JAGIELLA because it would be beneficial to make misuse of the coded information difficult.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864